195 F.2d 184
UNION PAVING COMPANY to the Use of UNITED STATES CASUALTY COMPANY, Appellantv.W. Carroll THOMAS and John Caputo, Individually and Trading as C. & T. Construction Company (two cases).
No. 10606.
No. 10607.
United States Court of Appeals Third Circuit.
Argued February 19, 1952.
Decided February 26, 1952.

Appeal from the United States District Court for the Eastern District of Pennsylvania; George A. Welsh, Judge.
Raymond A. White, Jr., Philadelphia, Pa., for appellant.
Edwin S. Heins, J. Paul Erwin, Philadelphia, Pa. (Raspin, Espenshade & Heins, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER and HASTIE, Circuit Judges, and HARTSHORNE, District Judge.
PER CURIAM.


1
The primary question presented by the instant appeals is really one of fact — whether the defendants were, under the applicable Pennsylvania decisions, guilty of negligence, either alone or jointly with the plaintiff. Both cases were tried to the Court below without a jury. The District Court found as a fact that the defendants were free of negligence and that the plaintiff alone was guilty of negligence. This finding of fact is challenged here as "clearly erroneous" within the meaning of Rule 52(a), Federal Rules of Civil Procedure, 28 U.S.C. Our review of the record discloses the finding is fully supported by the evidence.


2
The judgment of the Court below, in each of these appeals, will be affirmed upon the opinion of Judge Welsh, D.C., 103 F. Supp. 408.